Citation Nr: 1439831	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss

3.  Entitlement to service connection for tinnitus

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1967.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran filed a notice of disagreement in July 2010 and was provided with a statement of the case October 2010.  The Veteran perfected his appeal with a November 2010 VA Form 9.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus comes before the Board on appeal from a December 2011 rating decision of the RO in Buffalo, New York.  The Veteran filed a notice of disagreement in January 2012 and was provide with a statement of the case in May 2012.  The Veteran perfected his appeal with an October 2012 VA Form 9.   

The Veteran testified before the undersigned in regards to his increased rating claim in March 2011 and a transcript of that hearing is of record.  The Veteran also submitted additional evidence with a waiver of initial RO consideration.  

In July 2012, the Veteran appointed a private attorney to represent him and submitted a completed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, in favor of the private attorney.  
In May 2013, the Veteran again submitted additional evidence with a waiver of initial RO consideration.  

Additionally, as will be discussed below, the Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's Virtual VA and VBMS claims file reveals that the evidence is either duplicative of the paper claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than reflected by his current disability rating.  Additionally, the Veteran contends that his bilateral hearing loss and tinnitus are related to his military service.  Finally, the Veteran contends that he is unemployable due to his service-connected PTSD.   

The Veteran testified at the March 2011 Board hearing that he was currently receiving treatment from the VA facility in Warren, Pennsylvania.  The Veteran also indicated that these records would show that he was entitled to a higher disability rating for his PTSD.  As such, the Board finds that a remand is necessary to obtain any pertinent outstanding VA treatment records.  38 U.S.C.A. § 5103(a).

Additionally, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in April 2010, over four years ago.  The Board further notes that there is evidence that the Veteran's PTSD has worsened and he has symptoms not previously reported.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In regards to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination in August 2011 with a VA addendum opinion provided in September 2011.  The examiner concluded that it was less likely as not that the Veteran's hearing loss was related to his military service and noted that the Veteran had extensive noise exposure in civilian life.  The Board notes however, that the examiner failed to address what appears to be an upward threshold shift from the Veteran's January 1963 enlistment examination and May 1967 separation examination.  As such, a remand is necessary to obtain another addendum opinion.  Furthermore, the Board notes that the Veteran submitted an internet article relating tinnitus to chloroquine, a malaria medication, which the Veteran was prescribed in February 1965.  Therefore, on remand, the examiner should also address the etiology of the Veteran's tinnitus.  

Finally, the Veteran submitted an April 2013 private vocational opinion that concluded that the Veteran is unemployable due to his service-connected PTSD.  The Board finds that the claim for a TDIU is inextricably intertwined with the service connection issues and increased rating issue being remanded herein, and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent. 

2. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his PTSD, bilateral hearing loss, and tinnitus.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain outstanding treatment records from the VAMC in Warren, Pennsylvania dated December 2010 to the present.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.  

4. Then, return the Veteran's claims file and a copy of this remand to the examiner that performed the December 2013 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service.  The examiner should specifically discuss the nature of any shift from the January 1963 enlistment examination and the May 1967 separation examination.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his military service.  The examiner should specifically discuss the February 1965 prescription of chloroquine and the internet article relating chloroquine to tinnitus.  

The examiner is requested to provide a thorough rationale for any opinion provided.  

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



